Title: To George Washington from Colonel James Clinton, 4 July 1776
From: Clinton, James
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.] July 4th 1776

The Articles Sent by Capt. Palmer for the Use of Fort Montgomery & this place I have Recd with both Your Letters and Agreable to Directions Sent an Officer to Look for Mrs Thompson who Soon found her She is verye willing to go Down and You may Expect her the first Opportunity.
We are makeing all the Preparations we Possibly Can to give our Enemy a Proper Reception in Case they Should Attempt to Come Up the River though I am sorry we are not better Provided but will Do all that Lies in my Power to Oppose them I have Sent Officers through Ulster Dutches and Albany to Procure Arms & Lead for the Regt but as they have not Returned yet I Dont know what Luck they have had (the Armourers will Soon be at work) You will See by the Inclosed Return that there is Some of Genl Scots Brigade has Joined me but they are without Powder & Ball & a few without arms but I have Sent An Officer back to Desire the Coll of the Millitia to Procure arms for those that are Deficient.

we want Carriages for 6 & 9 Pounders or wheels for them if they Could be Spared from New York but if not we must make them as well as we Can—we Shall want about 1000 Wt of Iron of Diferent Dimensions for Carriages and Balls of Different Sizes for Small Arms & Lead with A Bullet Mould if it is to be had all which we would be Glad wast Sent Up by Majr Rensalare.
I wrote Sometime ago to the Provincial Congress Requesting them to Appoint Doctr Peter Tappen from Poughkeepsie & Vanderlyn his Prentice to be Surgeon & Mate to My Regt but I have Recd no Answer Yet we are much in want of a Doctr as we have had none here Since I Joined the Regt. I have wrote to Doctr Tappen to be Ready to Come here at the first Notice in Case the Congress Approves of him as I make no Doubt they will. I am Your Excellencys Most Obedt Humble Sert

James Clinton Coll

